ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on March 21, 1978 (361 So.2d 168) reversing the judgment and sentence of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment dated June 28, 1979, 372 So.2d 1114, now lodged in this court, quashed this court’s judgment;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on May 5, 1978 is withdrawn, the judgment of this court filed March 21, 1978 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment and sentence of the trial court is reinstated and affirmed. Costs allowed shall be taxed in the criminal *1141court (Rule 9.400[a] Florida Rules of Appellate Procedure).